In re Spillman, Lionel, Jr.; — Defendant(s); applying for writ of certiorari and/or review; to the Court of Appeal, First Circuit, No. KA94 2116; Parish of East Baton Rouge, 19th Judicial District Court, Div. “J”, No. 11-93-361.
Granted. We are satisfied, and the state now concedes in its response, that counsel did file a written motion in the district court for reconsideration of relator’s sentence. Counsel thereby preserved relator’s claim of *686excessive sentence for review. La.C.Cr.P. art. 881.1. Nevertheless, the district court’s failure to state any reasons supporting the sentence imposed precludes informed review. Relator’s sentence is therefore vacated and this case is remanded for resentencing in accord with La.C.Cr.P. art. 894.1, as amended by 1995 La.Acts No. 942.